                      IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF NEW MEXICO



UNITED STATES OF AMERICA,

                                 Plaintiff,

vs.                                                               CR. NO. 19-CR-4440 MV


NICHOLOUS PHILLIPS,


              NOTICE OF INTENT TO OFFER EXPERT TESTIMONY

        Pursuant to Federal Rule of Criminal Procedure 16(b)(1)(C) and the Court’s

discovery order, the Defendant Nicholas Phillips (Mr. Phillips) hereby gives notice that it

intends to introduce, during the defense presentation at trial, expert testimony and testimony

that may arguably be considered expert testimony, as described in the following paragraphs.

Mr. Phillips submits that the testimony of this expert witness is relevant to the issues to be

tried before the jury in this case. Further, the Mr. Phillips submits that this testimony is

admissible under Federal Rules of Evidence 702 and 703, and that this witness has “a reliable

basis in knowledge and experience” in his respective discipline. As grounds, Mr. Phillips

submits as follows:

        Mr. Phillips plans to call Mr. Dan O’Kelly, a retired ATF Agent/Firearm Specialist

and current Director, International Firearms Specialist Academy, Inc. to address and rebut

testimony offered by the government’s proposed expert witness, Daniel Hoffman, an ATF

Firearms Enforcement Officer, regarding the issue of whether the partial pieces of a

“firearm” discovered in Mr. Phillips’ apartment on 15 November 2019 satisfy the definition
of a “firearm” under federal law. A copy of Mr. O’Kelly’s curriculum vitae has been

provided to defense counsel.

        By way of background, this Notice was filed after undersigned counsel was made

aware, on 24 June 2020, of the government’s filing of its notice of intent to call an expert

regarding this issue. After receiving said notice, undersigned counsel was referred to and

consulted with Mr. O’Kelly regarding this matter and his availability as a proposed expert

witness. In this regard, undersigned counsel has initiated the CJA approval process to

authorize the retention of Mr. O’Kelly as an expert witness in this case. After Mr. O’Kelly is

retained and completes his expert witness report, and the same will be forwarded to opposing

counsel.


                                                Respectfully Submitted:

                                        By:      /s/ Joe M. Romero, Jr.
                                                Joe M. Romero, Jr.
                                                ROMERO & WINDER, PC
                                                Attorney for Defendant
                                                P.O. Box 25543
                                                Albuquerque, NM 87125
                                                Phone: (505) 843-9776
                                                Fax: (505) 212-0273
                                                joe@romeroandwinder.com




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 29th day of June 2020, I filed the foregoing
electronically through the CM/ECF system, and served the same to opposing counsel,
AUSA Jaymie Roybal

By:     /s/ Joe M. Romero, Jr.
        Joe M. Romero, Jr.




                                               2
